Exhibit 10.10

 

[j9436ex10d10image002.jpg]

 

Photogen Technologies, Inc

140 Union Square Drive

New Hope, PA 18938

Phone (215) 862-6860

Fax     (215) 862-7139

 

October 28, 2002

 

Reinhard Koenig, M.D., Ph. D., RAC

10300 Cavanaugh Court

Rockville, Maryland 20850

 

Dear Dr. Koenig:

 

At the close of the financing (expected to occur at the end of October 2002),
you agree that the terms of your employment with Photogen Technologies, Inc.
will be as specified in this letter and that any previous conditions of
employment are no longer effective.

 

Title and Reporting Relationship

 

Your title and reporting will remain unchanged: Senior Vice President, Medical
and Regulatory Affairs reporting directly to the President and Chief Executive
Officer.  You will be expected to work full time for Photogen, reside in the
Philadelphia/Princeton region and work out of the New Hope, Pennsylvania office.

 

Salary and Benefits

 

Promptly following the closing, you will be paid the amount of your salary that
had been deferred since February 1, 2002 as well as any contractual bonus.

 

Your new annual salary will be $225,000 (less applicable withholding and
deductions). Payments will be made on a semi-monthly basis in accordance with
Company policy. Bonuses, if any, will be at the sole discretion of the Board of
Directors, Your expenses for Company approved travel will be paid, subject to
proper documentation.

 

The Company will provide you with the following benefits:

 

•              Vacation of four weeks annually of which only one week can be
carried into the following year

 

•              Nine Company holidays plus two discretionary “floating” days

 

•              Company paid medical and dental coverage for you and eligible
dependents

 

•              Salary deferral under our 401(k) Plan (currently, the Company
does not make any contribution to the 401(k) Plan)

 

•              Other benefits at the discretion of the Company

 

Stock Options

 

You agree to waive the accelerated vesting provisions of any existing stock
option awards that you may have that would arise as a result of a change of
control pursuant to either the Corporate Separation or Institutional Financing
transactions that are described in the Company’s proxy statement and
supplemental proxy statement for its 2002 Annual Meeting of Shareholders.

 

You will be awarded new stock options to purchase 3% of the fully diluted shares
of Photogen Technologies, Inc.’s common stock (less any existing option with an
exercise price of $2.75 or less) at an exercise

 

--------------------------------------------------------------------------------


 

Reinhard Koenig, M.D., Ph. D., RAC

October 29, 2002

 

price equal to the offering price for the financing syndicate, approximately
$0.27 on a pre-split basis; the price and absolute number of shares are subject
to the 1 for 4 reverse split that will take place post close of the financing.
The vesting of the new award will be 25% immediate vesting (although you must
agree not to sell or trade the newly granted options for one year following the
closing of the financing) with the remainder vesting on a four-year ratable
schedule. These options will be subject to an Option Award Agreement that you
will be required to sign.

 

Severance

 

Your employment is at-will and can be terminated by you or Photogen at any time
with or without cause. If the Company terminates you for any reason other than
for cause, the Company will pay you severance equal to 6 months of your
then-current salary (less applicable withholding and deductions). All severance
payments will be paid on a semi-monthly basis in accordance with the Company’s
regular payroll schedule. If you terminate your employment or are terminated for
cause, the Company will not make any severance payments. “Cause” means:

 

•                             Material breach of this Agreement where such
breach, if curable, is not remedied to the Company’s reasonable satisfaction
within thirty (30) days after written notice to you (and termination shall be
effective as of the end of such 30-day period); or

 

•                             Committing an act of fraud, embezzlement, theft or
another act involving moral turpitude (and termination shall be effective upon
written notice to you) that materially and adversely affects the company.

 

As a condition of your employment, you agree to be bound to the previously
signed Employee Confidentiality, Inventions and Noncompetition Agreement and
amendments required for closure of the financing. If not already provided, you
must also provide proof of citizenship or of your ability to be employed in the
United States.

 

Please signify your acceptance of these terms by signing and dating this letter.
We look forward to your continuation with the Photogen team.

 

 

Sincerely,

 

 

 

 

 

/s/ Taffy Williams

 

 

Taffy Williams, Ph.D.

 

President and Chief Executive Officer

 

 

 

 

ACCEPTED BY:

 

 

 

 

 

/s/ Reinhard Koenig

 

 

Reinhard Koenig, M.D., Ph.D., RAC

 

 

 

Dated:

10-29-2002

 

 

 

2

--------------------------------------------------------------------------------